 

 

re

Case 3:16-cv-02460- YK: JFS. Document 83 Filed 05/30/19 Page 1 of 3

UNITED STATES pistRrcr COURT
FOR THE MIDDLE DISTRICT DISTRICT OF PENNSYLVANIA

RONALD BLUE WEST, PRO SE yy.
Plaintiff, )
, ) ( Case No. 3- ~16-cv-2460)
Y« . ( Judge Kane )
UNITED STATES OF AMERICA ) FILED
- Defendant. ) _. SCRANTON
° MAY 347019
MOTION TO SEAL THE. CASE. ABOVE PRO SE

 

—_ | | PER ¢ f
- oS : | __DEPUWY CLERK

NOW. COME, ‘Konald Blue. West Pro Se, respectfully 1 request the
Court to seal the Case No. 3-16-cv- - 02466 in the computer for safety
reason within the (BOP) at this time. Inmates have been. pulling - the
' case from the computer. and puting it on the compound. within institution,

that I'm housed in. At this time, I am n being routine designation from

FCI- Hazelton WV. ‘

In 2015, FCI-Allenwood FA, put my Life in “danger" and.Isfiled an
action against the United States of America on that matter. My background
in “Law enforecment" is the issue on the computer and thats my concern
in the system when inmates read the case on the computer... Its in the (BOP)

. SENTERY for all the authority to see. With respect to the Court. Plaintiff..
request the Court to grant his Motion to SEAL the case above for his safety

within the Bureau of Prisons.

DECLARATION

. I Ronald Blue vest,’ declare under the states of perjury, accordance
_ with the statutes of Title 28 U.S.C. §1746, that the foregoing is true
and correct ‘to the best of my knowledge by my signing name, I make this.
a legal ‘and binding document under the Law, to grant Plaintiff Pro Se
Motion to SEAL the case from the computer.

-1-"

 
 

' custody of the Federal Bureau of Priscn

FOR THE MIDDLE DISTRICT OF PENNSYLVANI
- Washington Avenue ; . P.0. Box 114, Sera

ee case 3 16- -ev- -02460- YK- IFS Document 83 Filed 05/80/19 | ‘Page 2 of 3° -
- “CERTIFICATE OF SERVICE re a .

A

The undersigned hereby | certifies that he is an inmate in the

S, Federal Correctional |
5, and on this 28 day of
ITED STATES DISTRICT COURT

A, Judge Kane, 235 North
nton PA, 18501 .

Institution- -Hazelton West Virginia 2652
May 2019, I Mail this Motion to the UN

Respectfully,

tor Bho Wok ® 353. 204

Ronald Blue West #11353- ~C07

Federal Correctional instituticn
- Hazelton, P.O. Box 5600

Burecton Mills, WV 26525

ce: File and copy
[fered yegecongogfodea fof EN ggg efoceagl Ht EE Fegee LE Start i-t nse t

8YTT-TOS8T vd ‘uoquezo¢

~SYTT xog -Qrd- TteW [ese] [Teveds

snusaAy uojTsuTYsSeM YII0N CEz
etueaTAstusg jo 49T13s1q 2TPPInK

FANOD 1OTTISTG seqeIg pertug —“SEWNPE Jeon ol

JOULINY 404 peu

     

 

   

Case 3:16-cv-02460-YK-JFS Document 83 Filed 05/30/19 Page 3 of 3

99TFFO S,AIAPTO APO!) Sig) UK;
HENO Aindagene nie att ane
<LOO-ESETT> apa aut nok oO} Buipize
7 jeroads y Passacoid SEM Ja}}s] PasGjIUd Sy L
AN ‘u0}}98ZeH
re : es _ 02 08 AVW SZS9VPRMOFSTT TW UoJoeNnag:
mz revastearnue  NOLNYYog — 0005 oa -o-atuoatozeH
: : CAA Ogata sur TRUGT}OSGAAG) [eAspoy

 

GST Wit ROSTER Ld LOO-ESETT# 359M ONTgG PTeUOYy - ay

 

 
